DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to amendments/remarks filed on 11/10/2020.

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (US 6,628,107).
With respect to claim 1, Bang discloses a power continuity system for a tool (hand held tool) comprising: a primary power supply including first and second leads and adapted to supply power to components of the tool (battery 50 with respective leads 70 and 80); and a reserve power supply disposed on a printed circuit board (PCB) with power regulation circuitry of the tool (figures 2 and 5 discloses providing a removable battery with lid 320, and thus the capacitor 30 is provided on a printed circuit board with regulation circuit 90. Band discloses in col. 4, lines 32-45 providing the reserve power supply on a printed circuit board of regulator 90) and operatively coupled to the first and 
With respect to claim 2, Bang discloses the power continuity system of claim 1, wherein the reserve power supply is a capacitor.  See super capacitor 130, figure 4, for example.
With respect to claim 7, Bang discloses the power continuity system of claim 4,    wherein the power regulation circuitry is one of a power distribution circuitry, feedback circuitry, or power suppression circuitry.  Regulator 90 distributes power to the load components.
With respect to claim 19, Bang discloses the tool of claim 1, wherein the components include a volatile memory, and wherein the reserve power supply is adapted to supply power to only the volatile memory when the primary power supply is unable to provide sufficient power.  Bang discloses providing power to ROM and RAM memories; col. 3, lines 42-67.
With respect to claim 20, Bang discloses a power continuity system for a tool comprising: a primary power supply including first and second leads and adapted to supply power to components of the tool (battery 50 with respective leads 70 and 80); and a reserve power supply implemented within power regulation circuitry of the tool .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 14-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fluhrer (US 2012/0167721).
With respect to claim 1, Fluhrer discloses a power continuity system comprising: a primary power supply including first and second leads (battery 3 is provided with leads/terminals/contacts for connecting the battery to the components) and adapted to supply an amount of power to components (battery 3, figures 1-2); and a reserve power 
With respect to claims 2, Fluhrer discloses the power continuity system of one of the claims, wherein the reserve power supply is a capacitor.  Figure 2 discloses a capacitor 2 for backup power.
With respect to claim 7, 14, Fluhrer discloses the power continuity system of one of the claims, wherein the power regulation circuitry is one of power distribution circuitry, feedback circuitry, and power suppression circuitry.  Figure 2 discloses capacitor 2 provided with a supply control unit 42 for controlling power transfer/distribution.
With respect to claim 8, Fluhrer discloses a tool comprising: components including a drive gear (see power tools 1 of figure 1 with respective drive gears); a 
With respect to claim 15, Fluhrer discloses a tool having a drive gear adapted to be coupled to and apply an amount of torque to a work piece and a volatile memory for storing information relating to the amount of torque applied to the work piece (see power tool 1 of the figure 1), the tool comprising: a primary power supply including first and second leads, the primary power supply (battery 3 is provided with leads/terminals/contacts for connecting the battery to the components)  operatively coupled to and adapted to supply power to the drive gear for operation of the drive gear 
With respect to claim 19, Fluhrer discloses the tool of claim 1, wherein the components include a volatile memory, and wherein the reserve power supply is adapted to supply power to only the volatile memory when the primary power supply is unable to provide sufficient power.  Paragraph 0037 discloses providing power to volatile memory.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fluhrer (US 2012/0167721) in view of McMenemy (US 9,067,309).
With respect to claim 17, Fluhrer discloses the tool of claim 1, comprising a cavity that houses at least the components, the reserve power supply, and the power regulation circuitry; and an interface coupled to the housing and that is adapted to cause the tool to operate (figures, 1 and 2 disclose cavity for housing the components and interface for operating the tool).  
Fluhrer; however, does not disclose expressly, wherein the tool is a wrench including: a drive gear adapted to be coupled to a drive lug; a pawl adapted to selectively allow the drive gear to rotate in first or second directions;
McMenemy discloses an automatically speed adjusting wrench/power hand too with respective lug and pawls to allow the gears to rotate in a first or second direction, see abstract and figures 1-2.
It would have been obvious to a person having ordinary skill in the art to have used the invention of Fluhrer in a wrench as disclosed by McMenemy, for the purpose of providing primary power and backup power to operate the power tool, for example.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fluhrer (US 2012/0167721) in view of Single (US 8,400,013).
With respect to claim 17, Fluhrer discloses the tool of claim 1; except for, wherein the primary power supply is an external power source that supplies power via a power cord.
Single discloses in figure 1 a power tool 66 with a primary power source provided via power cord 76 from a power grid.
.
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
With respect to the argument that in Bang the capacitor 30 is not disposed on a PCB with the regulator 90.  It is respectfully submitted that Bang discloses in figures 2 and 5 providing a removable battery with lid 320, and thus the capacitor 30 is provided on a printed circuit board with regulation circuit 90. Furthermore, Band discloses in col. 4, lines 32-45 providing the reserve power supply on a printed circuit board of regulator 90.
With respect to the argument that in Fluhrer does not disclose that the capacitor 2 is disposed on a printed circuit board (PCB) with power regulation circuitry.  It is respectfully submitted that capacitor 2 is provided/disposed on/within the supply/control unit 42 of figure 2. Furthermore it is well known that capacitors are welded to circuit board, and therefore capacitor is disposed on a PCB of the unit 42 as required by the claim.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CARLOS AMAYA/Primary Examiner, Art Unit 2836